DETAILED ACTION
	Claims 1 and 3-12 are pending. Claims 1, 4, and 5 have been amended and claim 2 was previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,162,028. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims require a 2,3-disubstituted phenyl having an alkoxyalkoxy terminal. Formula I of ‘028, specifically formula I-2, more specifically formulas I-2-3 and I-2-4 when defined as: R11 and R21 each independently represents --H, --F, C1-7 alkyl or alkoxy, C2-7 alkenyl or alkenoxy, --OR51OR61, 
    PNG
    media_image1.png
    46
    220
    media_image1.png
    Greyscale
 wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, and at least one of R11 and R21 is --OR51OR61; R51 is --C3H6-- or --C4H8--, and R61 represents C1-10 alkyl or C2-10 alkenyl which encompasses formula I of instant claim 1, specifically formulas I-1 and I-2 of instant claim 3, more specifically formulas I-1-2 and I-1-3 of instant claim 4 and formulas I-2-2 and I-2-3 of instant claim 5 respectively when R11 or R12 are C1-7 linear or branched alkyl or alkoxy, C3-5 cycloalkyl, or C2-7 alkenyl or alkenyloxy wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, R1’ is C3 or C4 alkylene, and R2’ is C1-10 alkyl or C2-10 alkenyl. Formulas I-2-1, I-2-2, and I-2-5 of ‘028 when defined as: R11 and R21 each independently represents --H, --F, C1-7 alkyl or alkoxy, C2-7 alkenyl or alkenoxy, --OR51OR61, 
    PNG
    media_image1.png
    46
    220
    media_image1.png
    Greyscale
 wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, and at least one of R11 and R21 is --OR51OR61; R51 is --C3H6-- or --C4H8--, and R61 represents C1-10 alkyl or C2-10 alkenyl which encompasses formula II of instant claim 1, specifically formulas II-1, II-3, II-4, and II-11 respectively of instant claim 6 when R11 or R12 are C1-7 linear or branched alkyl or alkoxy, C3-5 cycloalkyl, or C2-7 alkenyl or alkenyloxy wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, R1’ is C3 or C4 alkylene, and R2’ is C1-10 alkyl or C2-10 alkenyl. Formula I-1 of ‘028, specifically formulas I-1-1 to I-1-12 when defined as: R11 and R21 each independently represents --H, --F, C1-7 alkyl or alkoxy, C2-7 alkenyl or alkenoxy, --OR51OR61, 
    PNG
    media_image1.png
    46
    220
    media_image1.png
    Greyscale
 wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, and at least one of R11 and R21 is --OR51OR61; R51 is --C3H6-- or --C4H8--, and R61 represents C1-10 alkyl or C2-10 alkenyl which encompasses formula II of instant claim 1, specifically formulas II-2, II-5 to II-10, and II-12 to II-16 respectively of instant claim 6 when R11 or R12 are C1-7 linear or branched alkyl or alkoxy, C3-5 cycloalkyl, or C2-7 alkenyl or alkenyloxy wherein one or more H on the alkyl or alkoxy and the alkenyl or alkenoxy can be substituted by F, R1’ is C3 or C4 alkylene, and R2’ is C1-10 alkyl or C2-10 alkenyl. Formula II-1 of ‘028, specifically formulas II-1-1 to II-1-4 encompass formula III of instant claim 1, specifically formula III-1 of instant claim 8, more specifically formulas III-1-1 to III-1-4 respectively of instant claim 9. Formulas II-2-1 to II-2-4 and II-2-9 of ‘028 encompass formula III-2 of instant claim 8, specifically formulas III-2-1 to III-2-5 respectively of instant claim 10. Formulas II-2-5 to II-2-8 and II-2-10 of ‘028 encompass formula III-3 of instant claim 8, specifically formulas III-3-1 to III-3-5 respectively of instant claim 11. Claim 9 encompasses instant claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (U.S. 2015/0069296) as evidenced by Goodby et al. (U.S. 2004/0206933).
Kuriyama et al. teaches a liquid crystal display device (claim 12) using a liquid crystal composition comprising as a first component one or two or more compounds selected from a compound group represented by general formula (I), and as a second component one or two or more compounds selected from a compound group represented by general formula (II) [0014], more specifically, preferred examples of the compound represented by the general formula (II) include compounds represented by general formula (II-A) to general formula (II-H) [0020] such as the following formula (II-A):

    PNG
    media_image2.png
    111
    386
    media_image2.png
    Greyscale
 [0020] wherein R21 and R22 preferably each independently represent an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkenyloxy group having 2 to 10 carbon atoms, one -CH2- or two or more nonadjacent -CH2- present in R21 and R22 may be each independently substituted by -O- and/or -S-, and one or two or more hydrogen atoms present in R21 and R22 may be each independently substituted by a fluorine atom or a chlorine atom [0021] such that when R22 is an alkoxy group having 4 to 10 carbon atoms and one –CH2- is substituted by –O-, e.g. -O(CH2)6OC(CH3)3 which is a known compound as evidenced by Goodby et al. Compound No. 4 [0057-0058], formula (II-A) of Kuriyama et al. is equivalent to formula I of instant claim 1, specifically formula I-1 of instant claim 3, more specifically formula I-1-3 of instant claim 4 when R11 is a C1-10 linear alkyl, R1’ is a C6 alkylene, and R2’ is a C4 (branched) alkyl. Kuriyama et al. also teaches formula (II-D) is the following:

    PNG
    media_image3.png
    106
    382
    media_image3.png
    Greyscale
[0020] wherein R21 and R22 preferably each independently represent an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkenyloxy group having 2 to 10 carbon atoms, one -CH2- or two or more nonadjacent -CH2- present in R21 and R22 may be each independently substituted by -O- and/or -S-, and one or two or more hydrogen atoms present in R21 and R22 may be each independently substituted by a fluorine atom or a chlorine atom [0021] such that when R22 or R21 is an alkoxy group having 4 to 10 carbon atoms and one –CH2- is substituted by –O-, e.g. -O(CH2)6OC(CH3)3 which is a known terminal group for 2,3-difluorophenylene compounds as evidenced by Goodby et al. Compound No. 4 [0057-0058], formula (II-D) of Kuriyama et al. is equivalent to formula I of instant claim 1, specifically formula I-2 of instant claim 3, more specifically formula I-2-2 or formula I-2-3 respectively of instant claim 5 when R12 is a C1-9 alkylene, R1’ is a C6 alkylene, and R2’ is a C4 (branched) alkyl. Kuriyama et al. also teaches formula (I) is the following:

    PNG
    media_image4.png
    129
    327
    media_image4.png
    Greyscale
[0016] wherein R11 and R12 each independently represent an alkyl group having 1 to 10 carbon atoms, an alkoxyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkenyloxy group having 2 to 10 carbon atoms, one -CH2- or two or more nonadjacent -CH2- present in R11 and R12 may be each independently substituted by -O- and/or -S-, one or two or more hydrogen atoms present in R11 and R12 may be each independently substituted by a fluorine atom or a chlorine atom, and p represents 0 or 1 [0017] such that when R11 or R12 is an alkoxy group having 4 to 10 carbon atoms and one –CH2- is substituted by –O-, e.g. -O(CH2)6OC(CH3)3 which is a known terminal group for 2,3-difluorophenylene compounds as evidenced by Goodby et al. Compound No. 4 [0057-0058], formula (I) of Kuriyama et al. is equivalent to formula II of instant claim 1, specifically formulas II-5 and II-8 respectively of instant claims 6 and 7 when at least one of R3 or R4 has an end group –OR3’R4’ where R3’ is a C6 alkylene and R4’ is a C4 (branched) alkyl. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Kuriyama et al. and arrive at the instantly claimed compound of general formula I and/or II having -OR1’OR2’ through routine experimentation in the liquid crystal art based on the substitution of equally suitable terminal groups. Specifically, it would have been obvious to choose an alkoxy group having multiple oxygen atoms such as -O(CH2)6OC(CH3)3 taught by Goodby et al. [0057-0058] as well as based on the desire for a liquid crystal phase over a wide temperature range, low viscosity, negative Δε and a large absolute value thereof, and good solubility at a low temperature, and further provide a liquid crystal display device of a VA mode, a PSVA mode, or the like which uses the liquid crystal composition and has good display quality [0012] as taught by Kuriyama.
	With regard to claims 8-10, Kuriyama et al. teaches the liquid crystal composition of the present invention may further contain, as a third component, one or two or more compounds selected from a compound group represented by general formula (III-A) to general formula (III-J) [0024] such as the following formulas (III-A) and (III-G):

    PNG
    media_image5.png
    70
    290
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    65
    323
    media_image6.png
    Greyscale
[0024] wherein R31 and R32 preferably each independently represent an alkyl group having 1 to 10 carbon atoms, an alkoxyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkenyloxy group having 2 to 10 carbon atoms [0024] which are equivalent to formulas III-1 and III-2 respectively of instant claim 8, specifically formula III-1-1 of instant claim 9 when R51 and R61 are C1-7alkyl or alkoxy or C2-7 alkenyl or alkenyloxy and formula III-2-1 of instant claim 10 when R52 and R62 are C1-7alkyl or alkoxy or C2-7 alkenyl or alkenyloxy respectively. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (U.S. 2015/0069296) as applied to claim 8 above, and further in view of Saito et al. (U.S. 2016/0108314).
With regard to claim 11, Kuriyama et al. teaches the above liquid crystal composition but dos not teach a compound of formula III-3, specifically any one of formula III-3-1 to III-3-5.
However, Saito et al. teaches a liquid crystal composition having negative dielectric anisotropy [abstract] at least one compound selected from the group of compounds represented by formula (1) as a first component, and a compound represented by formula (2) as a second component, and [0014] at least one compound selected from the group of compounds represented by formula (3) as a third component [0028], specifically at least one compound selected from the group of compounds represented by formulas (3-1) to (3-12) [0029] such as the following formula (3-9):

    PNG
    media_image7.png
    93
    332
    media_image7.png
    Greyscale
 [0029] wherein R3 and R4 are alkyl having 1 to 12 carbons [0029] which is equivalent to formula III-3 of instant claim 8, specifically formula III-3-5 of instant claim 11 when R53 and R63 are C1-7 alkyl. Saito et al. also teaches Compound (3) increases the maximum temperature or decreases the viscosity [0048]. Therefore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuriyama et al. to include the compound of formula (3-9) of Saito et al. in order to increase the maximum temperature or decrease the viscosity and arrive at the instantly claimed composition.


Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant argues while Goodby does disclose an end group Y of -O(CH2)6OC(CH3)3 in Table 1, Goodby specifically teaches that its compounds must include other limitations. Goodby teaches that its compounds must include end groups X and Y where at least one of these end groups must be branched. The claims of the present invention have been amended to exclude branched end groups.
The Examiner respectfully disagrees. Kuriyama teaches compounds in which the terminal groups are defined as: an alkyl group having 1 to 10 carbon atoms, an alkoxyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, or an alkenyloxy group having 2 to 10 carbon atoms, one -CH2- or two or more nonadjacent -CH2- present in R21 and R22 may be each independently substituted by -O- and/or -S-, one or two or more hydrogen atoms present in R21 and R22 may be each independently substituted by a fluorine atom or a chlorine atom [0021]. This encompasses the instantly claimed terminal groups -OR1’OR2’ for formula I and -OR3’OR4’ for formula II. The Examiner was simply providing additional motivation for one of ordinary skill in the art to choose such terminal groups amongst the additional options. Nevertheless, the branched terminal group required by Goodby corresponds to Applicant’s terminal group -OR1’OR2’ for formula I and -OR3’OR4’ for formula II in which R2’ and R4’ are branched alkyl. The instant claims recite “R2’ represents C1-12 alkyl” and “R4’ represents C1-12 alkyl” such that alkyl, based on its broadest reasonable interpretation, encompasses linear, branched, and cyclic groups. Therefore, the terminal group of Goodby can still be used as evidence for motivational purposes in the teachings of Kuriyama which are obvious over the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 11,155,752 would constitute as nonstatutory double patenting over the instant claims, WO2018107911 and CN108203584 anticipate the instant claims under 102(a)(1) with a common assignee, and U.S. 2018/0134959 as evidenced by Goodby is obvious over the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722           

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722